713 N.W.2d 256 (2006)
474 Mich. 1112
Carol KRUSCHKE, Plaintiff-Appellee,
v.
James R. LOVELL, M.D., and James R. Lovell, M.D., P.C., Defendants-Appellants, and
Marquette General Hospital, Defendant.
Docket No. 130030. COA No. 259601.
Supreme Court of Michigan.
April 14, 2006.
On order of the Court, the application for leave to appeal the November 3, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument the application of the discovery rule of MCL 600.5838(2) to plaintiff's claim. The parties may file supplemental briefs within 84 days of the date of this order, but they should avoid submitting a mere restatement of the arguments in their application papers.
The Michigan Trial Lawyers Association, the Michigan Health and Hospital Association, the Michigan State Medical Society, and the Michigan Osteopathic Association are invited to file briefs amicus curiae.